Citation Nr: 0422044	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-36 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from May 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In 
correspondence dated in February 2004 the appellant, in 
essence, withdrew her request for a personal hearing and 
stated she had no additional evidence to submit in support of 
her claim.


FINDINGS OF FACT

1.  At the time of his death in August 2002 the veteran had 
established entitlement to nonservice-connected pension 
benefits and special monthly pension based upon the need for 
aid and attendance; the veteran had no claim for qualifying 
periodic monetary benefits pending with VA at the time of his 
death.  

2.  In May 2002, the RO notified the appellant that VA 
pension benefit payments had been adjusted effective from 
January 1, 2001, as a result of family medical expenses in 
the amount of $3,366.  

3.  In January 2003, the appellant submitted a VA Form 21-
8416, Medical Expense Report, itemizing expenses incurred 
from January to December 2002.

4.  The only expenses that were predictable or reasonably 
ascertainable by VA in 2002 were the veteran's Medicare 
payments of $432, the Medicare annual medication deductible 
of $100, and the appellant's private medical insurance 
payments from January through August of $888, which had been 
prospectively adjusted from the veteran's countable annual 
income in the May 2003 pension award adjustment letter.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
appellant was not specifically notified of the VCAA as it 
applied to her claim; however, the Board finds that, as this 
appeal turns on a purely legal question and the facts are not 
in dispute, such notice is not required.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the enactment of the VCAA does not affect matters on appeal 
when the question is one limited to statutory interpretation 
(apparently this means purely legal questions).  See also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002).

In this case, the record shows that at the time of his death 
in August 2002 the veteran had established entitlement to 
nonservice-connected pension benefits and special monthly 
pension based upon the need for aid and attendance.  In a May 
1998 rating decision the RO found the veteran was not 
competent for VA purposes.

In correspondence dated in May 2002 the RO notified the 
appellant, as the veteran's legal custodian, that VA pension 
benefit payments had been adjusted effective from January 1, 
2001, as a result of family medical expenses in the amount of 
$3,366.  The adjustment was based upon information provided 
in January 2002 demonstrating expenses incurred from January 
to December 2001, including for Medicare - $600, private 
medical insurance - $1,234, medication - $1,013.63, Medicare 
annual medication deductible - $100, doctor fees - $104, and 
dental fees - $315.  There were no pending claims for VA 
benefits at the time of the veteran's death. 

In January 2003, the appellant submitted a VA Form 21-8416, 
Medical Expense Report, itemizing expenses incurred from 
January to December 2002 in the amount of $4,103, including 
for Medicare (veteran) - $432, private medical insurance 
(appellant, for January through December) - $1,332, Medicare 
annual medication deductible - $100, medication (veteran and 
appellant, January through December) - $1,021, laboratory 
fees (appellant, for June through December) - $71, hospital 
fee (appellant, for June) - $21, doctor fee (veteran, for 
August) - $20, hospital fee (appellant, for February) - $10, 
dental fees (appellant, for October through November) - $125, 
ophthalmology fees (appellant, for November) - $185, dental 
fees (appellant, for October) - $325, doctor fees (appellant, 
for November) - $10, clinic fees (appellant, for June through 
December) - $20, hospital fees (appellant, for November) - 
$406, and medication (appellant, for June through September) 
- $34.  The RO denied the appellant's claim for accrued 
benefits in March 2003. 

In correspondence dated in May 2003 the appellant expressed 
disagreement from the denial of entitlement to accrued 
benefits.  She asserted, in essence, that an adjustment of 
the veteran's pension payments was warranted for out of 
pocket medical expenses incurred during 2002.  She reiterated 
her claim in a November 2003 substantive appeal.

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2003).  

There is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The Court has held that a survivor's accrued benefits claim 
is purely derivative from any benefit to which the veteran 
might have been entitled at his death.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997).  

VA improved pension benefits are payable to a veteran with 
qualified service during a period of war, based upon a 
maximum rate established by law and reduced by the amount of 
annual income.  38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. 
§ 3.3 (2003).  An increased maximum rate is provided for a 
veteran who is permanently housebound or in need of aid and 
attendance.  38 U.S.C.A. § 1541(West 2002); 38 C.F.R. § 3.23 
(2003).  In determining income for purposes of entitlement to 
VA improved pension benefits, payments of any kind or from 
any source will be counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. § 1503 
(West 2002); 38 C.F.R. § 3.271 (2003).

VA regulations provide, under 38 C.F.R. § 3.272(g) (2003), 
that "Unreimbursed Medical Expenses" may be used to reduce 
a beneficiary's annual countable income for VA pension 
purposes, generally, if they are expenses paid on or after 
the date of entitlement for himself or a relative who is a 
household member, for which he will receive no reimbursement, 
and the total of which exceeds 5 percent of the applicable 
maximum annual pension rate (MAPR).  Allowable medical 
expenses are listed in "Addendum A" of VA's Adjudication 
Procedure Manual, M21-1 (M21-1), Part IV, Chapter 16.  
Normally, medical expenses are allowed as a deduction after 
the fact, based on the report of expenses actually paid.  
These are known as "Nonrecurring Medical Expenses."  M21-1, 
Pt. IV, Ch. 16, Sub. VI, 16.31 h; see also 38 C.F.R. § 3.271 
(computation of income) and 38 C.F.R. § 3.272(g) (exclusions 
from income, medical expenses). 

Certain medical expenses, however, may be allowed 
prospectively, where reasonably predictable.  VAOPGCPREC 12-
94 (May 2, 1994) ("recurring, predictable, and reasonably 
estimable" medical expenses include cases where veteran has 
ongoing medical condition, and amounts claimed after death 
could be estimated with a reasonable degree of certainty); 
VAOPGCPREC 6-93 (August 9, 1993) (while verification reports 
submitted after death not considered "evidence on file at 
death date," they may be used to for an adjustment based on 
"logical inferences" from the claims file as to recurring 
expenses). 

When recurring medical expenses are first allowed, a 
notification letter is sent to the claimant advising that 
failure to report a reduction in unreimbursed expenses or an 
increase in income will result in creation of an overpayment.  
In cases where the beneficiary fails to confirm the recurring 
expenses, a predetermination notice will be sent prior to the 
creation of the overpayment.  M21-1, Pt. IV, Ch. 16, Sub. VI, 
16.31.  

In Conary et al. v. Derwinski, 3 Vet. App. 109 (1992) (per 
curiam), the Court remanded two cases to the Board for a 
determination of whether the surviving spouses' eligibility 
verification reports (EVR), filed after the veterans' deaths, 
could be considered for an "upward adjustment in the 
veterans' pensions," despite the fact that the EVRs were not 
on file as of the date of death.  In those cases, one of the 
veterans died four days prior to the end of his EVR reporting 
period, and the other died three months prior to it.  The 
Court found a non-precedential Board decision considering an 
after death EVR persuasive.  That Board decision determined 
that where prima facie annual income evidence, including 
"reasonably predictable" unreimbursed medical expenses, was 
of record on the date of the veteran's death, accrued 
benefits could be awarded "in connection with" private 
medical insurance payments.  3 Vet. App. at 111.

Based upon the evidence of record, the Board finds the 
veteran had no claim for qualifying periodic monetary 
benefits pending with VA at the time of his death and that 
the only unreimbursed medical expenses that were predictable 
or reasonably ascertainable by VA in 2002 were Medicare 
payments of $432, the annual Medicare medication deductible 
of $100, and private medical insurance payments from January 
through August of $888.  The Board also finds these expenses 
had been prospectively adjusted from the veteran's countable 
annual income as demonstrated by the continuing payments in 
the calculated amount shown in the May 2003 pension award 
adjustment letter.  

The Board notes the amount of the appellant's private medical 
insurance prorated for the months of September through 
December, as well as, her medical expenses incurred after 
August 2002 may not be considered for adjustment because 
entitlement to benefits actually stopped upon the veteran's 
death.  The additional unreimbursed medical expenses claimed 
as having been incurred in 2002 are considered to have been 
"Nonrecurring Medical Expenses" because there is no 
evidence demonstrating which, if any, of these expenses were 
incurred on a regular, predicable basis.  It is also 
significant to note that the adjusted payments as reported in 
the May 2003 pension award letter included consideration for 
additional medication expenses and incidental medical fees.  
Therefore, the Board finds that for the months prior to his 
death in 2003 the veteran was actually paid an amount for 
prospective unreimbursed medical expenses in excess of those 
that were predictable or reasonably ascertainable.

As the Board finds the veteran had no claims pending with VA 
at the time of his death and that an additional adjustment 
for unreimbursed medical expenses is not warranted, the 
threshold criteria for establishing entitlement to accrued 
benefits are not met and the appeal must be denied.  See 
38 U.S.C.A. § 5121; Jones, 136 F.3d at 1300.  The Court has 
held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal for establishing entitlement to accrued benefits 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



